 In the Matter of NEW JERSEY WORSTED MILLS AND GERA MILLSandTExTH.E WORKERS UNION OF AMERICA, C. I. O.Case No. 2-R-5441.-Decided August21, 1945Mr. Donald G. Collester,of Clifton,N. J., for the Company.Mr. Benjamin Wyle,of New York City,for the Union.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon an amended petition duly filed by Textile Workers Union ofAmerica, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of New Jersey Worsted Mills and Gera Mills, Garfield, NewJersey, herein collectively called the Companies, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore John J. Cuneo, Trial Examiner. Said hearing was held at Pas-saic,New Jersey, on May- 31, 1945. The Companies and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine, and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESNew Jersey Worsted Mills is a New Jersey corporation located atGarfield, New Jersey. Its wholly owned subsidiary, Gera Mills, is aNew Jersey corporation located at Passaic, New Jersey.Both Com-panies areengaged in the manufacture of wool and worsted piecegoods.During the past year the Companies purchased wool valued in63 N. L. R. B., No. 70.455 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of $1,000,000, of which approximately 90 percent was trans-ported to the Companies from points outside the State of New Jersey.During the same period the Companies' finished products were valuedto points outside the State of New Jersey.The Companies admit that they are engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated February 10, 1945, the Union informed the Com-panies that it desired recognition as the exclusive bargaining repre-sentative of all production and maintenance workers employed by theCompanies.The Companies, however, contending- that they have noconclusive evidence that the Union represents a majority of theemployees involved, have refused to grant recognition to the Union.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union and the Companies are agreed that the appropriate unitshould consist of all production and maintenance workers employedby the Companies,2 excluding office clericals, chemists, stylists,designers, timekeepers, nurses, nurses' assistants, watchmen, foremen,'The Field Examiner reported that out of 1,800 employees in the unit'petitioned for,the Union submitted 1,155 application for membership cards, 575 of which checked withthe names of persons on the Companies'February 26, 1945,pay roll.These cards weredated as follows 39 dated priorto 1944,303 dated in 1944, 28 dated January 1945, 67dated February 1945,38 dated March 1945, 83 dated April 1945, and 17 dated May 1945.2 Althoughthe Companies are separate corporations and maintain separate books, theyhave common officers and are under the same ultimate management.The production proc-esses of the two companies are closely integrated since the New Jersey Worsted Millsmanufacture the yarn used by Gera Mills in making the finished cloth. The principal officeof the Companies is located in Garfield,New Jersey,where the executives of both Compa-nies are situatedThe parties have stipulated that for the purposes of this proceedingthe Companies constitute a single employer within the meaning of Section 2(2) of theAct and that the employees of the Companies may together comprise a single bargainingunit.SeeMatter ofKraft Products Corporation and Kraft Processing Corp.,61 N. L. R. B.1238;Matter of Middle States Utilities Company of Iowa, etal., 58 N. L. It. B 482. NEW JERSEY WORSTED MILLS457assistant foremen, section foremen, assistant section foremen, andall other supervisory employees.They are in disagreement,however,with respect to the inclusion or exclusion of the categories discussedbelow.Group leadersThe Union would include these employees in the bargaining unit,whereas the Companies would exclude them. The record discloses thatthese employees are experienced workers who spend part of their timechecking and assisting fellow employees placed under their direction.They spend the greater part of their time, however, doing actual pro-duction work.Group leaders work the same hours,receive the sameovertime, and get the same vacations as the ordinary productionemployees.While they generally receive about 7 cents more per hourthan the other production employees,in certain departments theyreceive the regular production rate.They do not possess the authorityto hire, promote, discharge,or discipline employees placed undertheir direction,nor can they effectively recommend the same. Inview of these facts, we shall include group leaders in the appropriatebargaining unit.Plant clericalsThe Companies have a number of clerical employees who work invarious production departments in the plant.These employees consistof production clerks, quality control clerks,color weigher,sampleclerk, and receiving department clerk.The Unionwould include allsuch employees in the bargaining unit, whereas the Companies wouldexclude them.The production clerks keep inventory records, prepare productionand cost schedules,and make out piece tickets which state the number,style, and yardage of each piece of material.In some departmentsthey keep an account of the starting and finishing time on each pieceof goods; in that respect these particular production clerks act as time-keepers, and their records are sent to the pay-roll department for usein determining each production employee's pay. In most departments,however, the production clerks do no timekeeping work, but ratherconcern themselves principally with the production records.The quality control clerks are responsible for the testing and mark-ing of all yarn manufactured.These employees take samples of newlyprocessed yarn and test them for weight and thickness.They work ineach production department and report any defects to the sectionforeman or to the department supervisor to whom they are directlyresponsible.The color weigher keeps an inventory of all dyestuffs and chemicalsreceived for use in the plant's dye house.He weighs out, in accordance 458DECISIONSOF NATIONAL LABORRELATIONS BOARDwith a. prescription sent by the dye house supervisor, the proper amountof chemicals for each lot of goods to be dyed, and keeps records of thesame.He works in the dyeing department under the authority of thedye foreman and the dye house supervisor.The sample clerk is concerned with the preparation and mailing ofall samples.This employee prepares shipping labels, keeps a recordof the samples sent to the various customers, and writes a descriptionof each type of goods in the sample books. She works in the sampledepartment and is under the direction of the department foreman.The receiving clerk keeps a record of all yarn received, the amountof yarn used by each department per day, and the quantity of yarncontinually on hand.He also sends a daily written report to the assist-ant production manager regarding the progress of each customer'sorder.He works in the receiving and storing department and is underthe supervision of the section foreman.The record indicates that all of the foregoing plant clericals workthe same hours, receive the same overtime, get the same vacations,and enjoy the same working conditions as the regular productionemployees.In view of these facts, it is our opinion that these plantclericals,working in the various production departments under thesupervision of production foremen, have a community of interest withthe production and maintenance employees and, accordingly, belongin the same bargaining unit as the latter employees.We shall, there-fore, include production clerks, except those hereinafter discussed,quality control clerks, color weigher, sample clerk, and receiving de-partnment clerk in the appropriate bargaining Unit .3We shall, how-ever, exclude those production clerks whose duties include the keepingof employee time records, since they are actually timekeepers whomwe customarily exclude from a bargaining unit of production andmaintenance employees.4CooksThe Companies employ for the operation of their two lunchroomstwo cooks and an assistant cook, all'of whom the Union would includein the bargaining unit, whereas the Companies would exclude them.These employees work on an hourly basis, receive the same overtime,and get the same vacations as the production and maintenance em-ployees.The evidence does not reveal that cooks possess supervisoryauthority.We are of the opinion that the interests of cooks are suffi-ciently allied with those of the production and maintenance employeesSeeMatter of Vulcan Mold and Iron Company,62 N. L. R. B. 1219;Matter of GoodmanManufacturing Company,58 N. L. R B. 531.4Matter of Chicago Rawhide Manufacturing Company,59 N. L. R. B. 1234;Matter ofDetroit Creamery Company,58 N. L. It. B. 125. NEW JERSEY WORSTED MILLS459to warrant their inclusion in the bargaining unit; accordingly, weshall include them.5Loom fixersThe Union desires to include all loom fixers in the bargaining unit,whereas the Companies urge their exclusion.The Companies employ50 loom fixers, whose principal duty is to keep in repair the 408 loomsoperated by the 200 weavers.The loom fixers are responsible forkeeping all looms operating at maximum efficiency.The record indi-cates that the loom fixers are paid on an hourly basis, receive time anda half for overtime and get the same vacations as other productionand maintenance employees.Although the loom fixers also receivea bonus based upon the production of the weavers under their direc-tion, this fact does not make loom fixers supervisory employees, becausein certain departments bonuses are also given to the regular productionemployees.6Loom fixers do not possess authority to hire, promote,discharge, or discipline employees placed under their direction norcan they effectively recommend a change in their employee status.They work under the authority of the weaving department foremanand are ultimately responsible to the weaving department supervisor.We are of the opinion that the interests and working conditions ofthe loom fixers in these particular plants are substantially the same asthose of the production and maintenance employees, and we shall,therefore, include them in the unit.7MarkersThe Union would include markers within the bargaining unitwhereas the Companies would exclude them.The markers work inthe mending department where they measure the defects in each pieceof cloth before the cloth is mended.These employees determine theamount of mending necessary and write this information on the pieceticket accompanying the cloth.The markers work on the same hourlybasis, receive the same overtime, and get the same vacations as theordinary production workers.They work in the mending departmentalong with and under the same supervision as the menders whom theCompany would include in the unit. In view of these facts, we shallinclude markers in the appropriate unit.Truck drivers and helpersThe Union would include these employees in the bargaining unit,whereas the Companies would exclude them. The record indicates that" SeeMatter of The Rauland Corporation,62 N. L R. B. 248;Matter of Gerber ProductsCompany,59N. L. R. B. 1362.0 An individual bonus is given to the regular production employees in the Specking andRolling Departments.7Cf.Matter of Luther Manufacturing Company,59 N. L. R. B. 1307. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese employees are engaged in transporting goods between the plantbuildings and in delivering the finished products to the Companies'various customers.Approximately 90 percent of their time, however,is spent doing the latter work.Because their duties and interestsdiffer substantially from those of the employees directlyengaged inthe production process we shall exclude truck drivers and helpers fromthe bargaining unit."Laboratory employeesThe Companies have two laboratories, 'one for wool scouring, theother for yarn testing.The employees in the wool scouring laboratoryoperate the scouring machines which remove the dirt, grease, andforeign matter from the wool.The employees in the yarn testinglaboratory operate certain mechanical devices which test the yarn fortwist, count, tensile strength, and moisture content.All together thereare seven laboratory employees whom the Union would include withinthe bargaining unit but whom the Companies would exclude. Theseemployees are not chemists nor do they have any professional trainingor education.Whatever skill they possess has been acquired at theplant.They are paid on the same hourly basis, work the same hours,receive the same overtime, and get the same vacations as the otherproduction and maintenance employees. Since we have customarilyheld that laboratory employees who make routine production tests arean intimate part of the production process and properly belong to aunit of production and maintenance employees, we shall includelaboratory employees in the bargaining unit.9We find that all production and maintenance employees of NewJersey Worsted Mills and Gera Mills, including group leaders, produc-tion clerks, quality control clerks, color weigher, the sample clerk, thereceiving clerk, cooks and the assistant cook, loom fixers, markers, andlaboratory employees, but excluding the laboratory employee and pro-duction clerks who keep employee time records, truck drivers andhelpers, office clericals, chemists, stylists, designers, timekeepers,nurses, -nurses' assistants, watchmen, foremen, assistant foremen, sec-tion foremen, assistant section foremen, and all other supervisory em-ployeeswith authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.eMatter of Rauland Corporation,supra;Matter of Kengan d Co.,Incorporated,61N. L R B. 1222SeeMatter of Armstrong Tire and Rubber Company,61 N. L. R. B.1503;Matter ofKinney Aluminum Company,60 N L. R. B 1399.There is one laboratory employee who,in addition to her regular laboratory work, keeps employee time recordsIn view of hertimekeeping duties, we shall exclude her from the unit. NEW JERSEY WORSTED MILLS461V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with New JerseyWorsted Mills and Gera Mills, Garfield, New Jersey, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Textile Workers Union of America, C. I. 0., for thepurposes of collective bargaining.MR. GEaARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.